Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following subject matter was added to claim 1 by Applicant in the amendment entered 2/28/2022 but is not supported in the disclosure as originally filed:
“which are inconveniently, but necessarily preprogrammed to stop at predetermined floors on a predetermined schedule and not controlled by the passengers while this invention avoids that inconvenience by allowing for on-demand operation by the passengers or users while accomplishing Sabbath compliance by having all repetitive operating functions and repetitive safeties controlled by municipal water (including steam) or mechanically and solving similar issues with other transportation devices included in this invention by having all repetitive operating functions and safeties controlled by municipal water (includes steam) or mechanically.” 


The following subject matter was added to claim 1 by Applicant in the amendment entered 2/28/2022 but is not supported in the disclosure as originally filed:
“platform, seat, elevator cab, counterweight or other item being moved with the force of this invention.”

Claims 1,2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, part D, the recitation "electrical components when for emergency, safety or legal reasons added or activated only through a consensus of and approval from Jewish legal experts whose decisions in reference to this invention would be generally accepted by the observant Jewish community" is vague and indefinite.
Regarding Claim 2, the phrase “its Sabbath compliant hydraulic circuit” is not positively recited and lacks antecedent basis. The phrase “its remaining hydraulic circuit” is not positively recited and lacks antecedent basis. The phrase “and associated devices” is not positively recited and lacks antecedent basis. Claim 2 is apparently directed to an apparatus, but (a) (b) (d) (e) appear to be reciting method steps. Clarification and correction is required.


	Here are some proposed draft claims to replace the outstanding claims, drafted to overcome the initial and current rejections. Examiner is happy to discuss these further with Applicant and help move the application to allowance.  

4. (NEW) A transportation device powered by a municipal water and steam system and the pressure contained in the municipal water system, causing movement of a platform, seat, conveyor, escalator, elevator cab, or product, to accomplish Sabbath compliance by solving objections to electrically operated Sabbath elevators and solving issues with other transportation devices which can incorporate technology to accomplish Sabbath compliance, comprising:
a connection of municipal water system to a hydraulic circuit including a hydraulic driving source to   convert the energy in the municipal water and its water pressure into a usable energy source to create motion to move the load, or connection of municipal water to a more complex hydraulic circuit containing a driving source and a combination containing one or more of components comprising filters, sensing devices, a series of valves to control a combination of valves or hydraulic circuit components to  move the load; 
a hydraulic circuit with or without a municipal water (includes steam) control circuit to activate and allow, not allow, increase, or restrict the flow of municipal water to the driving source (hydraulic cylinder, hydraulic motor, or other device converting the energy in the water and its water pressure into a usable energy source to energize and create motion); 
mechanically operated controls and safeties activated by direct or indirect contact with the load, by linkage, by sudden motions of the load, by human action, by load sensing, or by pressure sensing;  
electrical components to power the transportation device in an alternate mode consistent with weekday use.

5. (NEW) A transportation device powered by a municipal water and steam system and the pressure contained in the municipal water system, causing movement of a platform, seat, conveyor, escalator, elevator cab, or product, to accomplish Sabbath compliance by solving objections to electrically operated Sabbath elevators and solving issues with other transportation devices which can incorporate technology to accomplish Sabbath compliance to be optionally shifted into a non-Sabbath mode  comprising:
a device to shut off of the incoming municipal water (either manually, hydraulically, electrically, or electronically) to a hydraulic circuit and activation of electrically powered device or combustion powered device to pressurize and deliver pressurized liquid; 
an alternate weekday operator control which activates the desired non-Sabbath compliant component(s) on demand, while having the Sabbath operator controls available for immediate use at all times; 
a remote electronic interface or preset timer(s) recognizing exact times necessary to protect against Sabbath or holiday violation, set to shift transportation device between Sabbath and weekday mode at appropriate times; 
a weekday mode control, when activated, comprising the use of the hydraulic circuit, with the use of an electrically powered device or combustion powered device to pressurize and replace the constant municipal water supply with a liquid contained in a reservoir or the use of a hybrid system, incorporating the hydraulic circuit and the other controls to shift between Sabbath and weekday modes.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837